DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner’s Note
	Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations with the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to the Applicant’s definition which is not specifically set forth in the claims.
Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 03/11/2021 and 07/21/2022 have been acknowledged.
Specification
	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.

Objection to Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Apparatus, Method and Computer Program Configured to Determine Driver State by Detecting the Driver’s Involuntary Behavior, Base Motor Functions and Predictive Driving Functions.

Objection to Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Status of Application
The list of claims 1-19 is pending. Claims 1, 18 and 19 are the independent claims observed in the application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “circuitry” in claims 1 and 3-17
Claim limitations: “circuity configured to” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use generic placeholders “circuity” respectively coupled with functional language: without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
In the specification, the applicant describes the function of the “circuitry” as follows: “The circuitry detects at least one detection item for each of the involuntary function, the base function, and the predictive function. A memory that stores one or plural detection target items adopted according to the driving scene of the vehicle and a determination condition for determining the driver abnormality by using the detection target item, among the detection items that can be detected. The circuitry is configured to determine the driver abnormality based on the basis of the detection target item according to the driving scene, detected items from each of the involuntary function, the base function, and the predictive function, and the determination condition” [Specification, ¶:0011]. The applicant further recites structure capable of carrying out the above function as follows: “Fig. 23 is a block diagram of computer-based circuitry that may be used to implement control features of the present disclosure” [Specification, ¶:0015].  Furthermore: “The vehicle controller 10 includes a processor (corresponding to the calculation processing section 100) and memory (corresponding to the storage section 300), for example. The memory stores a module as software that can be run by the processor. A function of each of the sections in the vehicle controller 10 illustrated in Fig. 5 is executed, for example, when the processor executes respective one of the modules stored in the memory. The memory also stores data on a model that is used by the vehicle controller 10. The plural processors and plural pieces of the memory may be provided. In addition, the functions of the sections in the calculation processing section 100 illustrated in Fig. 5 may be executed by a hardware circuit. The calculation processing section 100 will be described below. Optionally, the calculation processing section 100 may include a processor 835 and other circuitry in system 800 of Fig. 23, which may be implemented as a single processor-based system, or a distributed processor- based system, including remote processing, such as cloud-based processing” [Specification, ¶:0057]. As a result, the examiner has interpreted the structure of the “circuit” as any combination of a generic computer coupled with software capable of performing the function as recited by the applicant.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 ,7, 11, 18 and 19 do not sufficiently recite the metes and bounds of the claimed invention, as it utilizes the indefinite terminology, “involuntary function,” which makes it difficult to establish the scope of the claimed invention. The applicant provides examples of this term in the specification as follows: “Examples of the involuntary function are motor functions of hands and feet, motor functions of head and eyeballs, an autonomic function such as a reaction of an autonomic nerve and a vestibular function” [Specification, 0023]. However, the claims alone do not provide enough clarification for what is meant by this term, and therefore; one reasonably skilled in the art would not inherently understand what this term means. Therefore, due to this lack of specificity, the examiner has interpreted the claims as including but not limited to any action that an individual can subconsciously perform while operating a vehicle that doesn’t require a conscious decision to perform, for example. 

Claims 1, 2, 4, 8, 12, 15, 18 and 19 do not sufficiently recite the metes and bounds of the claimed invention, as it utilizes the indefinite terminology “base function,” which makes it difficult to establish the scope of the claimed invention. The applicant provides examples of these terms in the specification as follows: “Examples of the base function are a driving function of making the vehicle travel along a lane, a driving function of making the vehicle travel while keeping an inter-vehicle distance with a preceding vehicle and a driving function of making the vehicle stop in front of a red light or a crosswalk” [Specification, 0026]. However, the claims alone do not provide enough clarification for what is meant by this term, and therefore; one reasonably skilled in the art would not inherently understand what this term means. Therefore, due to this lack of specificity, the examiner has interpreted the claims as including but not limited to any action that an individual can perform while operating a vehicle, for example.

Claims 1, 2, 5, 6, 8, 9, 13, 14 and 16-19 do not sufficiently recite the metes and bounds of the claimed invention, as it utilizes the indefinite terminology, “predictive driving function,” which makes it difficult to establish the scope of the claimed invention. The applicant provides examples of these terms in the specification as follows: “Examples of the predictive function are a risk predictive function of predicting a risk during driving, a determination function related to the driving action, and an attention function during driving” [Specification, 0027]. However, the claims alone do not provide enough clarification for what is meant by this term, and therefore; one reasonably skilled in the art would not inherently understand what this term means. Therefore, due to this lack of specificity, the examiner has interpreted the claims as including but not limited to any action that an individual can perform while operating a vehicle, for example.

Claim 2 does not sufficiently recite the metes and bounds of the claimed invention, as it utilizes the indefinite terminology, “the detection item for said predictive function is set to have a priority higher than the detection item for the base function or the detection item for the involuntary function” which makes it difficult to establish the scope of the invention. Due to this terminology, it is unclear what the applicant is claiming. Without clarifying the requirements for the applicant’s apparatus to function correctly, one reasonably skilled in the art would not inherently understand the required steps for the applicant’s apparatus. Therefore, due to this lack of clarity, the examiner has interpreted the claim as follows: a driver state is determined by a series of physiological responses that can be observed or measured, and in order to define the driver state, the most crucial responses are those related to the so-called “predictive functions,” the interpretation for which can be found in the previous paragraphs of this section. 

Claim 3 does not sufficiently recite the metes and bounds of the claimed invention, as it utilizes the indefinite terminology, “detect a motor function level of a left foot on the driver based on data from a brake hydraulic pressure sensor” which makes it difficult to establish the scope of the invention. Since it is uncommon for a vehicle driver operate a brake pedal using the left foot i.e. most drivers use their right foot to operate both the accelerator and brake pedals in vehicles with an automatic transmission, it is unclear how the applicant intends to determine the motor function of the left foot. Therefore, due to this lack of clarity, the examiner has interpreted the claim as including but not limited to determining the motor function of whichever foot is used to actuate the brake pedal during vehicle operation. 
Claims 4-6 are rejected for being dependent on rejected claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Fung et al. (United States Patent Publication 2016/0001781 A1), referenced as Fung moving forward.

With respect to claim 1, Fung discloses: “A driver abnormality determination apparatus for a vehicle, the driver abnormality determination apparatus comprising: circuitry configured to: detect a driver state of a driver of the vehicle;” [Fung, Abstract ¶: 0008-0010]
“recognize a driving scene of the vehicle based on external environment information;” [Fung, ¶: 0204, 0226, 0346]
“detect a state of an involuntary function of the driver based on the driver state;” [Fung, ¶: 0054, 0060, 0147, 0229-0230, 0282, 0317, 0319, 0339, 1023]
“detect a state of a base function of the driver based on the driving scene and the driver state;” [Fung, ¶: 0063-0064, 0255-0256]
“detect a state of a predictive driving function of the driver based on the driving scene and the driver state;” [Fung, ¶: 0585, 0642, 0693, 0705, 0767, 0826]
“and detect one or more detection items from each of the states of the involuntary function, the base function, and the predictive function for driver abnormality determination;” [Fung, ¶: 0202, 0238, 0256, 0573, 0577, 0826-0827]
“and a memory that stores: one or more detection target items in the driving scene; and a determination condition for determining the driver abnormality based on said detection target items, the detection target items being among the detection items;” [Fung, ¶: 0211-0214, 0296, 0298, 0441, 0449]
“wherein in the circuitry is configured to determine the driver abnormality based on the detection target item according to the driving scene, the detection items from each of the states of the involuntary function, the base function, the predictive function, and the determination condition.” [Fung, ¶:0205-0206, 0266, 0271, 0295, 0310, 0336, 0339]

With respect to claim 2, Fung discloses: “The driver abnormality determination apparatus according to claim 1, wherein on condition that more than one detection target item is present, and said detection target items include the detection item for the predictive function, the detection item for said predictive function is set to have a priority higher than the detection item for the base function or the detection item for the involuntary function.” [Fung, Fig. 59; ¶: 0667-0671]

With respect to claim 3, Fung discloses: “The driver abnormality determination apparatus according to claim 1, wherein, to detect the state of the involuntary function, the circuitry is configured to perform at least one of: detect a motor function level of a left foot on the driver based on data from a brake hydraulic pressure sensor;” [Fung, ¶: 0319, 0422, 0992]
“detect a motor function level of a right foot of the driver based on data from an accelerator pedal position sensor;” [Fung, ¶: 0422, 0992, 1023]
“and detect a motor function level of a right hand and/or a left hand of the driver based on data from a steering angle sensor,” [Fung, ¶: 0371-0372, 0423, 0497, 0538]
“wherein the motor function level indicates a degree that the motor function is executed normally.” [Fung, ¶: 0573, 0709, 0814, 0824, 0828, 0850]

With respect to claim 4, Fung discloses: “The driver abnormality determination apparatus according to claim 3, wherein, to detect the state of the base function, the circuitry is configured to perform at least one of: detect a driving operation of the driver; detect behavior of the driver's sightline; and detect behavior of the driver's head.” [Fung, ¶: 0376, 0423, 0538, 0558, 1009]

With respect to claim 5, Fung discloses: “The driver abnormality determination apparatus according to claim 4, wherein, to detect the state of the predictive function, the circuitry is configured to perform at least one of: detect a driving operation of the driver; detect behavior of the driver's sightline; and detect behavior of the driver's head.” [Fung, ¶: 0376, 0423, 0538, 0558, 0957, 0964-0965, 1009]

With respect to claim 6, Fung discloses: “The driver abnormality determination apparatus according to claim 3, wherein, to detect the state of the predictive function, the circuitry is configured to perform at least one of: detect a driving operation of the driver; detect behavior of the driver's sightline; and detect behavior of the driver's head.” [Fung, ¶: 0376, 0423, 0538, 0558, 0957, 0964-0965, 1009]

With respect to claim 7, Fung discloses: “The driver abnormality determination apparatus according to claim 1, wherein, to detect the state of the involuntary function, the circuitry is configured to perform at least one of: detect a motor function level of a pupillary reflex by calculating microsaccades; detect a motor function level of the pupillary reflex by calculating an amount of nystagmus; and detect an autonomic function level of a sympathetic nerve/a parasympathetic nerve of the driver by calculating turning of the eyeballs, wherein the motor function level indicates a degree that the motor function is executed normally.” [Fung, ¶: 0378-0379, 0423, 0522, 0540-0541, 0550]

With respect to claim 8, Fung discloses: “The driver abnormality determination apparatus according to claim 7, wherein, to detect the state of the base function, the circuitry is configured to perform at least one of: detect a driving operation of the driver; detect behavior of the driver's sightline; and detect behavior of the driver's head.” [Fung, ¶: 0376, 0423, 0538, 0558, 1009]

With respect to claim 9, Fung discloses: “The driver abnormality determination apparatus according to claim 8, wherein, to detect the state of the predictive function, the circuitry is configured to perform at least one of: detect a driving operation of the driver; detect behavior of the driver's sightline; and detect behavior of the driver's head.” [Fung, ¶: 0376, 0423, 0538, 0558, 0957, 0964-0965, 1009] 

With respect to claim 10, Fung discloses: “The driver abnormality determination apparatus according to claim 7, wherein, to detect the state of the predictive function, the circuitry is configured to perform at least one of: detect a driving operation of the driver; detect behavior of the driver's sightline; and detect behavior of the driver's head.” [Fung, ¶: 0376, 0423, 0538, 0558, 0957, 0964-0965, 1009]

With respect to claim 11, Fung discloses: “The driver abnormality determination apparatus according to claim 1, wherein, to detect the state of the involuntary function, the circuitry is configured to perform at least one of: detect an autonomic function level of the sympathetic nerve/the parasympathetic nerve of the driver by calculating autocorrelation of the head behavior;” [Fung, ¶: 0268, 0273, 0275, 0306-0307, 0336, 0339, 0353]
“detect a vestibular function level of a vestibulo-ocular reflex of the driver by calculating cross-correlation between the head and the driver's sightline based on the behavior of the driver's head and the behavior of the driver's sightline;” [Fung, ¶: 0378-0379, 0423, 0549-0550, 0954-0955]
“and detect the autonomic function level of the sympathetic nerve/the parasympathetic nerve of the driver by calculating cross-correlation between the head behavior and an external force.” [Fung, ¶: 0305-0306, 0334, 0336, 0338-0339, 0528]

With respect to claim 12, Fung discloses: “The driver abnormality determination apparatus according to claim 11, wherein, to detect the state of the base function, the circuitry is configured to perform at least one of: detect a driving operation of the driver; detect behavior of the driver's sightline; and detect behavior of the driver's head.” [Fung, ¶: 0376, 0423, 0538, 0558, 1009]

With respect to claim 13, Fung discloses: “The driver abnormality determination apparatus according to claim 12, wherein, to detect the state of the predictive function, the circuitry is configured to perform at least one of: detect a driving operation of the driver; detect behavior of the driver's sightline; and detect behavior of the driver's head.” [Fung, ¶: 0376, 0423, 0538, 0558, 0957, 0964-0965, 1009]

With respect to claim 14, Fung discloses: “The driver abnormality determination apparatus according to claim 11, wherein, to detect the state of the predictive function, the circuitry is configured to perform at least one of: detect a driving operation of the driver; detect behavior of the driver's sightline; and detect behavior of the driver's head.” [Fung, ¶: 0376, 0423, 0538, 0558, 0957, 0964-0965, 1009]

With respect to claim 15, Fung discloses: “The driver abnormality determination apparatus according to claim 1, wherein, to detect the state of the base function, the circuitry is configured to perform at least one of: detect a driving operation of the driver; detect behavior of the driver's sightline; and detect behavior of the driver's head.” [Fung, ¶: 0376, 0423, 0538, 0558, 1009]

With respect to claim 16, Fung discloses: “The driver abnormality determination apparatus according to claim 15, wherein, to detect the state of the predictive function, the circuitry is configured to perform at least one of: detect a driving operation of the driver; detect behavior of the driver's sightline; and detect behavior of the driver's head.” [Fung, ¶: 0376, 0423, 0538, 0558, 0957, 0964-0965, 1009]

With respect to claim 17, Fung discloses: “The driver abnormality determination apparatus according to claim 1, wherein, to detect the state of the predictive function, the circuitry is configured to perform at least one of: detect a driving operation of the driver; detect behavior of the driver's sightline; and detect behavior of the driver's head.” [Fung, ¶: 0376, 0423, 0538, 0558, 0957, 0964-0965, 1009]

With respect to claim 18, Fung discloses: “A driver abnormality determination method for a driver in a vehicle, the method comprising: detecting a driver state of the driver of the vehicle;” [Fung, Abstract; ¶: 0008-0010]
“recognizing a driving scene of the vehicle based on external environment information;” [Fung, ¶: 0204, 0226, 0346]
“detecting a state of an involuntary function of the driver based on the driver state;” [Fung, ¶: 0054, 0060, 0147, 0229-0230, 0282, 0317, 0339, 0319, 1023]
“detecting a state of a base function of the driver based on the driving scene and the driver state;” [Fung, ¶: 0063-0064, 0255-0256]
“detecting a state of a predictive driving function of the driver based on the driving scene and the driver state;” [Fung, ¶: 0585, 0642, 0693, 0705, 0767, 0826]
“detecting one or more detection items from each of the states of the involuntary function, the base function, and the predictive function for driver abnormality determinations;” [Fung, ¶: 0202, 0238, 0256, 0573, 0577, 0826-0827]
“and storing one or more target detections items in the driving scene and a determination condition for determining the driver abnormality by using said detection target items,” [Fung, ¶: 0211-0214, 0296, 0298, 0441, 0449]
“the target detection items being among the detection items; determining the driver abnormality based on the detection target item according to the driving scene, the detection items from each of the states of the involuntary function, the base function, the predictive function, and the determination condition.” [Fung, ¶: 0205-0206, 0266, 0271, 0295, 0310, 0336, 0339]

With respect to claim 19, Fung discloses: “A non-transitory computer readable storage including computer readable instructions that when executed by a controller cause the controller to execute a driver abnormality determination method for a driver in a vehicle,” [Fung, ¶: 0214, 0216, 0297]
“the method comprising: detecting a driver state of the driver of the vehicle;” [Fung, Abstract; ¶:0008-0010]
“recognizing a driving scene of the vehicle based on external environment information;” [Fung, ¶: 0204, 0226, 0346]
“detecting a state of an involuntary function of the driver based on the driver state;” [Fung, ¶: 0054, 0060, 0147, 0229-0230, 0282, 0317, 0339, 0319, 1023]
“detecting a state of a base function of the driver based on the driving scene and the driver state;” [Fung, ¶: 0063-0064, 0255-0256]
“detecting a state of a predictive driving function of the driver based on the driving scene and the driver state;” [Fung, ¶: 0585, 0642, 0693, 0705, 0767, 0826]
“detecting one or more detection items from each of the states of the involuntary function, the base function, and the predictive function for driver abnormality determinations;” [Fung, ¶: 0202, 0238, 0256, 0573, 0577, 0826-0827]
“and storing one or more target detections items in the driving scene and a determination condition for determining the driver abnormality by using said detection target items,” [Fung, ¶: 0211-0214, 0296, 0298, 0441, 0449]
“the target detection items being among the detection items; determining the driver abnormality based on the detection target item according to the driving scene, the detection items from each of the states of the involuntary function, the base function, the predictive function, and the determination condition.” [Fung, ¶: 0205-0206, 0266, 0271, 0295, 0310, 0336, 0339]
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
 Roberts et al. (United States Patent Publication 2017/0267251 A1) teaches a system for determining driver and vehicle state by monitoring circumstances surrounding the driver.
 OKUYA (United States Patent Publication 2017/0311865 A1) teaches a technique for determining and analyzing a driver’s tension level while operating a vehicle. 
NAKAHATA et al. (United States Patent Publication 2018/0055438 A1) teaches a device and method for detecting a driver’s physical condition including changes in motion of the driver during vehicle operation.
Minegishi et al. (United States Patent Publication 2018/0284767 A1) teaches a vehicle drive assistance system, which performs driver assistance control based on the physical and mental state detected from the driver. 
Nakahata et al. (United States Patent Publication 2019/0300000 A1) teaches an operator state determining device that uses image recognition of the driver to determine if the driver is in an abnormal sate.
TAKEUCHI et al. (United States Patent Publication 2019/0339786 A1) teaches a data processing device that monitors a person’s head movement and pupil movement while operating a vehicle to calculate the person’s vestibulo-ocular reflex movement.
YOSHIMURA et al. (United States Patent Publication 2020/0293800 A1) teaches an abnormality detection device to detect abnormal posture of a driver of a vehicle within an imaging region.
Oba et al. (United States Patent Publication 2021/0016805 A1) teaches an information processing apparatus configured to determine the degree of wakefulness of the driver based on gathered biological information.
IM et al. (United States Patent Publication 2021/0331681 A1) teaches a vehicle control method for determining a driver’s gaze response speed by projecting a virtual object to a HUD.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI N BEDEWI whose telephone number is (571)272-5753. The examiner can normally be reached Monday - Thursday - 6:00 am - 11:00 am & 12:00pm - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.N.B./Examiner, Art Unit 3669    
11/14/2022

/JESS WHITTINGTON/Examiner, Art Unit 3669